                                    Case 19-13816-LMI                   Doc 36-1      Filed 04/16/19   Page 1 of 6


                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
  In re      Super Brite Screw Corp.                                                                   Case No.   19-13816-BKC-LMI
                                                                                 Debtor(s)             Chapter    7


                       DEBTOR'S NOTICE OF COMPLIANCE WITH REQUIREMENTS FOR AMENDING
                                            CREDITOR INFORMATION
This notice is being filed in accordance with Local Rules 1007-2(B), 1009-1(D), or 1019-1(B) upon the filing of an amendment to the
debtor’s lists, schedules or statements, pursuant to Bankruptcy Rules 1007, 1009, 1019 or 5010-1(B). I certify that:

[X]          The paper filed adds creditor(s) as reflected on the attached list (include name and address of each creditor being added). I
             have:
             1. remitted the required fee (unless the paper is a Bankruptcy Rule 1019(5) report);
             2. provided the court with a supplemental matrix of only the added creditors on a CD or memory stick in electronic text
                 format (ASCII or MS-DOS text), or electronically uploaded the added creditors in CM/ECF;
             3. provided notice to affected parties, including service of a copy of this notice and a copy of the §341 or post conversion
                 meeting notice [see Local Rule 1009-1(D)(2)] and filed a certificate of service in compliance with the court [see Local
                 Rule 2002-1(F)]; and
             4. filed an amended schedule(s) and summary of schedules; and
             5. filed a motion to reopen accompanied by the required filing fee (if adding creditors pursuant to Local Rule 5010-1(B))

[ ]          The paper filed deletes a creditor(s) as reflected on the attached list (include name and address of each creditor being
             deleted). I have:
             1. remitted the required fee;
             2. provided notice to affected parties and filed a certificate of service in compliance with the court [see Local Rule 2002-1
             (F)]; and
             3. filed an amended schedule(s) and summary of schedules.

[ ]          The paper filed corrects the name and/or address of a creditor(s) as reflected on the attached list. I have:
             1. provided notice to affected parties, including service of a copy of this notice and a copy of the §341 or post conversion
                 meeting notice [see Local Rule 1009-1(D)(2)] and filed a certificate of service in compliance with the court [see Local
                 Rule 2002-1 (F)]; and
             2. filed an amended schedule(s) or other paper.

[ ]          The paper filed corrects schedule D or E/F amount(s) or classification(s). I have:
             1. remitted the required fee;
             2. provided notice to affected parties and filed a certificate of service in compliance with the court [see Local Rule 2002-1
                 (F)]; and
             3. filed an amended schedule(s) and summary of schedules.

[ ]          None of the above apply. The paper filed does not require an additional fee, a supplemental matrix, or notice to affected
             parties. It does     does not require the filing of an amended schedule and summary of schedules.

I also certify that, if filing amended schedules, Bankruptcy Form 106 “Declaration About an Individual Debtor’s Schedules” (signed
by both debtors) or Bankruptcy Form 202 , “Declaration Under Penalty of Perjury for Non-Individual Debtors” has been filed as
required by Local Rules 1007-2(B), 1009-1(A)(2) and (D)(1), or 1019-1(B).




LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                    Case 19-13816-LMI                Doc 36-1   Filed 04/16/19           Page 2 of 6

 Dated: April 16, 2019

 /s/ Christian Somodevilla                                                       /s/ Felix O. Infiesta
 Attorney for Debtor (or Debtor, if pro se)                                      Felix O. Infiesta
                                                                                 Debtor

                                                                                 2 S Biscayne Blvd # 2300
 Christian Somodevilla 59539                                                     Miami, FL 33131
 Print Name & Florida Bar Number                                                 Address

                                                                                 (305) 894-6163 Fax: (305) 503-9447
                                                                                 cs@lsaslaw.com
                                                                                 Phone Number




LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                                    Case 19-13816-LMI                Doc 36-1   Filed 04/16/19   Page 3 of 6

Creditors Added:

A Tarler Inc

Acco

Action Cargo Transport Inc.

All Tool & Fasteners Inc

Ally
POB 380903
Bloomington, MN 55438-0903

Ally
Payment Processing Center
POB 78234
Phoenix, AZ 85062-8234

American Management Services, Inc.
8250 Exchange Dr # 132
Orlando, FL 32809

ASP

Black & Decker (U.S.) Inc.

Brighton Best International
c/o The Receivable Management Services
LLC
2001 6 Ave # 2200
Seattle, WA 98121

Captain Fasteners

Central Transport Int'l Inc

Chas O Larson Company

Citibank, N.A.
Citibusiness Card
POB 9001037
Louisville, KY 40290-1037

Citibank, N.A.
ExxonMobil
POB 78001
Phoenix, AZ 85062-8001

Citibank, N.A.
POB 790046
St. Louis, MO 63179-0046

Citibank, N.A.
Citi Cards
POB 6077
Sioux Falls, SD 57117-6077

Comcast
LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
                                    Case 19-13816-LMI                Doc 36-1   Filed 04/16/19   Page 4 of 6

Continental Abrasives

Dell Business Credit
Payment Processing Center
POB 5275
Carol Stream, IL 60197-5275

Department of Water & Sewer

Drill America

Dynacast

Eastern Screw Co Inc

Elite Sales, Inc
9445 SW 40 St
2nd Floor
Miami, FL 33165

Elite Sales, Inc
c/o Recor Rieber, P.A.
848 Brickell Ave # 1000
Miami, FL 33131

Fasteners Direct

Federal Express (PR)

Felix Infiesta
7235 W 19 Ct
Hialeah, FL 33014

Felix Infiesta
7265 W 19 Ct
Hialeah, FL 33014

Fit Fasteners LLC

Florida Business Development Corporation
and U.S. Small Business Administration
6801 Lake Worth Rd # 209
Lake Worth, FL 33467

Florida Power & Light Company
General Mail Facility
Miami, FL 33188-0001

Ford Motor Credit Company
POB 31111
Tampa, FL 33631

Ford Motor Credit Company
POB 790072
St. Louis, MO 63179-0072

Freud America, Inc.


LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
                                    Case 19-13816-LMI                Doc 36-1   Filed 04/16/19   Page 5 of 6

Galaxy Fasteners
101 Telmore Rd
East Greenwich, RI 02818

Hardfer Inc

Hawk Fasteners

Hindley Manufacturing Co

Hydra Sponge Co., Inc.

ISC

Inter'l Fasteners Inc

Intercorp

International Fasteners

Intertek Industrial Corp.

Jobsite

Kanebridge Corp

Lindstrom Metric Inc

Marine Fasteners

Mister Key Corporation

Nationwide

NBS Corp

Nelson Stud Welding, Inc.

Nova Fasteners Co Inc

Ocasa Logistics Solution

Office Depot Business Credit
Dept. 56 - 8407759042
POB 78004
Phoenix, AZ 85062-8004

PCA Corrugated and Display, LLC

Pearl Abrasive Company

PrimeSource Building Products, Inc.

Profast Corporation

Professional Bank
1567 San Remo Ave
Coral Gables, FL 33146

LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
                                    Case 19-13816-LMI                Doc 36-1   Filed 04/16/19   Page 6 of 6

Puerto Rico Telephone

Qualtool Inc.

Redwood Industrial Co.

Southwire Company, LLC

Star Stainless Screw Company
c/o Michael D. Baer, LLC
412 Cedar Ln
2nd Floor W
Teaneck, NJ 07666

Stelfast Fasteners Inc

Tortoise Fastener Co.

Tru-Cut

U.S. Customs and Border Protection
POB 979126
St. Louis, MO 63197-9000

U.S. Customs and Border Protection
6650 Telecom Dr
Indianapolis, IN 46278-9000

United Parcel Service

Vertex Distribution

Waste Management

Western Wire Products Co

World Horizons

XL Screw Corporation
POB 800
195 Schelter Rd
Lincolnshire, IL 60069

XL Screw Corporation
c/o Business Credit Management
Association
15755 W Rogers Dr # 200, POB 510157
New Berlin, WI 53151-0157

XL Screw Corporation
c/o Markowitz Ringel Trusty + Hartog
9130 S Dadeland Blvd # 1800
Miami, FL 33156

Yellow Woods




LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
